Citation Nr: 0629803	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  05-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left foot hammer 
toes.

2.  Entitlement to service connection for gout of the feet.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  What evaluation is warranted since October 8, 2004, for 
bilateral pes planus with arthritis, right foot hallux 
valgus, and hammer toes current evaluated as 10 percent 
disabling? 

6.  What evaluation is warranted since October 8, 2004, for 
right ankle gout with degenerative joint disease current 
evaluated as 10 percent disabling?

7.  What evaluation is warranted since October 8, 2004, for 
left ankle gout with degenerative joint disease current 
evaluated as 10 percent disabling?

8.  What evaluation is warranted since October 8, 2004, for 
right leg varicose veins current evaluated as noncompensably 
disabling?

9.  What evaluation is warranted since October 8, 2004, for 
left leg varicose veins current evaluated as noncompensably 
disabling?

10.  What evaluation is warranted since October 8, 2004, for 
a neck scar current evaluated as noncompensably disabling?

11.  What evaluation is warranted since October 8, 2004, for 
an anus scar current evaluated as noncompensably disabling?

12.  What evaluation is warranted since October 8, 2004, for 
a right thumb scar current evaluated as noncompensably 
disabling?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In May 2006, the veteran testified at a 
hearing before the undersigned.  

In addition to the issues cited on the cover page of this 
decision the veteran, at his May 2006 personal hearing, 
voiced disagreement with the rating assigned his newly 
service connected post operative umbilical hernia in the 
January 2006 rating decision.  This issue has not been 
developed for appellate review and is not intertwined with 
the issues on appeal.  Accordingly, it is referred back to 
the RO for appropriate action.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran has left foot hammer toes.

2.  The preponderance of the competent evidence is against 
finding that the veteran has gout of the feet.

3.  Since October 8, 2004, the preponderance of the evidence 
is against showing that the veteran's bilateral pes planus 
with arthritis, right foot hallux valgus, and hammer toes is 
manifested by, bilaterally, severe pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities. 

4.  Since October 8, 2004, the preponderance of the evidence 
is against showing that the veteran's right ankle gout with 
degenerative joint disease is manifested by marked limitation 
of motion of the ankle even taking into account the 
complaints of pain.

5.  Since October 8, 2004, the preponderance of the evidence 
is against showing that the veteran's left ankle gout with 
degenerative joint disease is manifested by marked limitation 
of motion of the ankle even taking into account the 
complaints of pain.


CONCLUSIONS OF LAW

1.  Left foot hammer toes were not due to or aggravated by 
military service or service connected pes planus.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).

2.  Gout of the feet was not due to or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

3.  Since October 8, 2004, the veteran has not met the 
criteria for a higher evaluation for bilateral pes planus 
with arthritis, right foot hallux valgus, and hammer toes.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2005).

4.  Since October 8, 2004, the veteran has not met the 
criteria for a higher evaluation for right ankle gout with 
degenerative joint disease.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5017, 5271 (2005).

5.  Since October 8, 2004, the veteran has not met the 
criteria for a higher evaluation for left ankle gout with 
degenerative joint disease.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5017, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2004, prior 
to the appealed from rating decision, along with the 
subsequent May and July 2006 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
type of evidence necessary to establish an effective date and 
disability ratings for the service connection claims and an 
effective date for the higher evaluation claims in accordance 
with the United States Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence as to the notice 
required by the Court in Dingess, since the May 2006 letter 
the content of the notices provided to the appellant fully 
complied with the Court's requirements.  The veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes his service medical and all identified post-
service records including his records from the Oklahoma VA 
Medical Center and private treatment records from a physician 
identified by the veteran as the one he received treatment 
from since his separation from military service.  In February 
and June 2005, the veteran was afforded VA examinations as to 
the severity of his service connected pes planus and/or gout 
of the ankles.  

In addition, while the veteran's representative testified in 
May 2006 that the February 2005 VA examination was inadequate 
because the examiner did not have the claims file, nothing in 
that examination report supports that allegation.  Similarly, 
while the veteran's representative testified in May 2006 that 
the claimant was entitled to a supplemental statement of the 
case following receipt by VA of additional evidence since the 
August 2005 statement of the case, the Board finds that VA 
adjudications of these claims may go forward without the RO 
issuing a supplemental statement of the case because this 
evidence is not pertinent to the issues being adjudicated in 
this decision.  38 C.F.R. § 19.31 (2005).

As to the claims of entitlement to service connection for 
left foot hammer toes and gout of the feet, the Board 
recognizes that neither examiner offered an opinion as to the 
origins of either disability.  In this regard, the Board 
notes that while service medical records showed diagnoses of 
the claimed disabilities, neither was diagnosed at the 
February 2005 VA examination.  As will be more fully 
explained below, because a current disability is a condition 
president for VA to obtain a medical nexus opinion, 
adjudications of these claims may go forward without such 
opinions.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 
3.310; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Service Connection Claims

The veteran argues that he has left foot hammer toes and gout 
of the feet that was caused and/or aggravated by his military 
service.  As to the left foot hammer toes, it is also alleged 
that it was caused and/or aggravated by service connected pes 
planus.  It is requested that the veteran be afforded the 
benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 3.310 also provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In deciding whether the veteran has a current disability due 
to military service or whether military service or another 
service connected disability caused a current disability, it 
is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

As to left foot hammer toes, service medical records dated in 
May and August 1979 diagnosed this disability.  However, 
service medical records, including the June 1980 separation 
examination, were thereafter negative for complaints, 
diagnoses, or treatment related to this disability.  
Likewise, the postservice medical record is likewise negative 
for complaints, diagnoses, or treatment related to this 
disability.  Additionally, the February 2005 VA examiner 
specifically opined that the left foot did not have hammer 
toe deformities.  

As to gout of the feet, a November 1976 service medical 
record diagnosed this disability.  However, service medical 
records, including the June 1980 separation examination, were 
thereafter negative for complaints, diagnoses, or treatment 
related to this disability.  Additionally, while a May 1995 
private treatment record shows the veteran being diagnosed 
with foot gout and subsequent February and August 1999 
private treatment records contain diagnoses of left foot 
gout, the February 2005 VA examiner specifically opined that 
there was no evidence of an acute gout attack at the time of 
the examination.  

As to whether the veteran has a current diagnosis of gout of 
the feet, the Board gives more weight to the opinion provided 
the February 2005 VA examiner than that provided in the 
private treatment records, because the later opinion was 
provided after a review of the record on appeal, including 
the private treatment records, and an examination of the 
claimant.  

Therefore, since the preponderance of the competent evidence 
is against finding that the veteran currently has left foot 
hammer toes or gout of the feet, direct service connection 
for these disabilities must be denied.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein). Similarly, since the preponderance of the competent 
evidence is against finding that the veteran currently has 
left foot hammer toes, secondary service connection due to 
pes planus must also be denied.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995) (service connection may be granted where disability is 
proximately due to or the result of already service-connected 
disability). 

The Higher Evaluation Claims

The veteran and his representative claim that the appellant's 
service connected pes planus and ankle disabilities are 
manifested by adverse symptomatology that warrants higher 
evaluations.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of a loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(38 C.F.R. § 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. 

Moreover, the Court in the case of Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), held, in cases where the record 
reflects that the veteran has multiple problems due to 
service-connected disability, it is possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban.  

Bilateral Pes Planus with Right Foot Hallux Valgus and Hammer 
Toes

A February 2005 rating decision granted service connection 
for bilateral pes planus with arthritis, right foot hallux 
valgus, and hammer toes and rated it as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276, effective 
October 8, 2004.  Accordingly, the veteran will only be 
entitled to a higher, 30 percent, rating if he has, 
bilaterally, severe pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

At the February 2005 VA examination, the veteran complained 
of a constant ach in his feet which increased with prolonged 
standing and walking.  He also complained that his feet 
swell, are weak, and are stiff.  He reported that he had a 50 
percent worsening of his problems with flare-ups which 
occurred approximately three times a month due to overuse.  
While the veteran did not wear corrective shoes, he reported 
that he no longer could were hard sol shoes and was most 
comfortable wearing tennis shoes.  

On examination, the right foot had a "mild" hallux valgus 
deformity, there were hammer toe deformities of the second 
through fifth toe, and pes planus.  As to the left foot, it 
had pes planus.  The Achilles reflex was no elicited 
bilaterally.  The veteran reported that he was tender to 
palpation of the Achilles tendon bilaterally when standing.  
There was no improvement with manipulation of the Achilles 
tendon.  There was also no callosities, breakdown, unusual 
shoe wear pattern, redness, clubbing, cyanosis, funcal 
infections, signs of venous stasis, or wounds.  Neurological 
examination was normal.  He was able to stand, supinate, and 
pronate without difficulty as well as walk on his toes and 
heels.  X-rays of the feet showed flattening of the arches, 
plantar calcaneal spurs, tendinous enthesopathy, and 
degenerative changes.  The diagnoses were bilateral pes 
planus and arthritis with, on the right, hallux valgus and 
hammer toes.

At the June 2005 VA examination, the feet did not reveal 
abnormal weight bearing sings and the veteran did not use any 
devises.  Since October 2004, VA and private treatment 
records were likewise negative for complaints, diagnoses, or 
treatment related to pes planus.

In summary, while one VA examiner observed problems with the 
Achilles reflex not being elicited bilaterally as well as 
reported that veteran's subjective complaints of being tender 
to palpation of the Achilles tendon bilaterally when 
standing, no examiner ever found that the pes planus was 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  

Therefore, the overwhelming weight of the evidence is against 
finding that the veteran's bilateral pes planus met the 
criteria for a higher evaluation since October 8, 2004.  
Fenderson.  The claim is denied.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.27, 4.71a. 

In reaching this decision the Board notes that, when 
evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca.  However, 
because the schedular criteria for pes planus specifically 
contemplates the existence of pain, providing a higher 
disability rating based on complaints of pain would violate 
the rule against pyramiding.  38 C.F.R. § 4.14 (2005).  
Therefore, DeLuca does not apply.

As to separate compensable ratings for the hallux valgus or 
the hammer toes, nothing in the record indicates the 
veteran's hallux valgus is so severe that it is equivalent to 
amputation of the great toe or all the toes on the right foot 
have hammer toes.  In fact, the February 2005 VA examiner 
opined that his hallux valgus was "mild" and only toes two 
to five were hammer toed.  Accordingly, separate compensable 
ratings are not warranted under either Diagnostic Code 5289 
or Diagnostic Code 5282.  38 C.F.R. § 4.71a.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson.

Ankle Gout with Degenerative Joint Disease

A February 2005 rating decision granted service connection 
for gout of the right and left ankle and rated each 
disability as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5017-5271, effective October 8, 2004.  
Accordingly, the veteran will only be entitled to a higher 20 
percent rating in either ankle if he has marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5017-5271.  

At the February 2005 VA examination, the veteran complained 
of weekly flare-ups of the gout in his ankles that last 24 
hours.  He also complained of chronic bilateral ankle pain, 
weakness, stiffness, swelling, and heat.  The veteran also 
reported that during flare-ups his symptoms increase by 50 to 
75 percent. 

On examination, the ankles were hypertrophied, swollen, and 
had mild effusion.  However, there was no redness, increased 
warmth, tenderness, crepitus, weakness with motion, or muscle 
atrophy.  The range of motion of the ankles were 45 degrees 
of plantar flexion without pain, 20 degrees of dorsiflexion 
without pain, 15 degrees of eversion without pain, and 20 
degrees of inversion without pain.  Gout was not seen on 
examination.  The diagnosis was bilateral degenerative joint 
disease of the ankles.

The post-October 2004 record is otherwise silent for 
complaints, diagnoses, or treatment related to the ankles.

Initially, the Board notes that normal range of motion of the 
ankles is dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate 
II.  As noted above, this was the range of motion of the 
veteran's ankles at the February 2005 VA examination.  
Therefore, because the clinical evidence of record shows that 
the ankle disabilities do not result in any limitation of 
motion of the ankle, the Board finds that the veteran does 
not have "severe" limitation of motion in either ankle.  
Accordingly, higher evaluations are not warranted under 
Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson.

While the Board has considered the veteran's complaints of 
ankle pain and swelling in light of 38 C.F.R. §§ 4.40, 4.45 
as well as the Court's holding in DeLuca and while he had 
objective evidence of ankle pain in the form of hypertrophy, 
swelling, and mild effusion at the February 2005 VA 
examination we nonetheless find that because the February 
2005 VA examiner specifically opined that ankle motion was 
not limited by pain, higher evaluations under Diagnostic Code 
5271 are not warranted even when taking into account this 
pain.  See 38 C.F.R. § 4.71a.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson.

As to separate compensable ratings for the gout and 
degenerative joint disease, because the schedular criteria 
for rating both disorders rates the disability based on 
limitation of motion of the affected joint, providing 
separate evaluations would violate the rule against 
pyramiding.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5017, 
5271.


Conclusion

Based on the veteran's personal hearing testimony and 
statements to his VA examiners that his pes planus and ankle 
problems interfere with his employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2005).  Although 
the veteran has described his pain as being so bad that he 
can not stand and/or walk for almost any period of time, and 
that the disorders interfere with his work as a corrections 
officer, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  While the veteran testified that he will 
lose his job in the new year when he is no longer allowed to 
work light duty at a desk, there simply is no objective 
evidence that his pes planus and/or ankle gout have resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  In fact, the veteran told the 
February 2005 VA examiner that, while he had gone to work in 
pain, he had not missed any days of work because of his foot 
and ankle pain.

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the appellant's and his representative's written 
statements to the RO and the claimant's statements to his VA 
physicians as well as his personal hearing testimony.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the diagnosis of a 
disability, the origins of a disability, or the current 
severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
statements, as well as those of his representative, 
addressing theses topics are not probative evidence as to the 
issues on appeal.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for left foot hammer toes 
is denied.

Entitlement to service connection for gout of the feet is 
denied.

A higher evaluation for the veteran's bilateral pes planus 
with arthritis, right foot hallux valgus, and hammer toes is 
not warranted at any time since October 8, 2004.

A higher evaluation for the veteran's right ankle gout with 
degenerative joint disease is not warranted at any time since 
October 8, 2004.

A higher evaluation for the veteran's left ankle gout with 
degenerative joint disease is not warranted at any time since 
October 8, 2004.


REMAND

As to entitlement to service connection for a low back 
disorder and a cervical spine disorder, the Board finds that 
given the in-service treatment for problems with the low back 
and cervical spine and the post-service diagnosis of low back 
strain starting in May 1989 and cervical spine strain 
starting in December 2002, a remand is required to obtain 
medical opinion evidence as to the relationship, if any, 
between current low back and cervical spine disorders and his 
treatment for similar problems while in military service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2005); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Likewise, as to entitlement to compensable evaluations for 
service connected right and left leg varicose veins and scars 
of the neck, anus, and right thumb, the Board finds that a 
remand is required to provide the veteran, for the first 
time, with VA examinations to obtain medical opinion evidence 
as to the severity of these service connected disabilities.  
Id. 

Next, a review of the record shows that the veteran provided 
authorizations to obtain his medical records from Charles H. 
Mitchell, D.O., and Charles N. Howard, M.D..  Thereafter, in 
October 2004, he filed private treatment records with the RO 
identified as being from the physician he saw since he left 
service.  However, it can not be ascertained from these 
private treatment records whether they were his records from 
Dr. Mitchell, Dr. Howard, or another physician and an 
independent request for his records from Drs. Mitchell and 
Howard was not undertaken by the RO.  Therefore, on remand, 
the RO should ask the veteran to identify whose treatment 
records he filed with VA in October 2004 and thereafter 
request any outstanding medical records.   38 U.S.C.A. 
§ 5103A(b).

Likewise, the Board notes that a June 1999 private treatment 
record filed by the veteran made reference to a Workmans' 
Compensation Claim.  Similarly, the veteran testified that he 
saw a chiropractor and received on going treatment at the 
Oklahoma VA Medical Center.  Accordingly, on remand, the RO 
should attempt to obtain and associate these records with the 
claims file.  Id. 

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should ask the veteran to 
identify the physician that produced the 
treatment records he filed with VA in 
October 2004 as well as the name and 
address of the chiropractor he testified 
about.  Thereafter, after obtaining all 
needed authorizations, the RO should 
attempt to obtain and associate with the 
claims file any missing records held by 
Dr. Mitchell and/or Dr. Howard as well as 
those held by the chiropractor he 
testified about at his personal hearing 
and those held by the Oklahoma VA Medical 
Center.  If the veteran refuses to 
provide an authorization, if any of the 
records are not available, or if the 
search for any of the records yields 
negative results, that fact should 
clearly be documented in the claims file 
and the veteran notified in writing.  As 
to the VA treatment records, because 
these are Federal records, a memorandum 
of unavailability should be prepared if 
they can not be found.

2.  The RO should obtain the records 
pertinent to the appellant's claim for 
Workmens' Compensation Claim benefits, 
including all medical records.  If the 
records are not available or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran notified in writing. 

3.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including x-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  

As to the low back disorder, the examiner 
should provide answers to the following 
questions:

Does the veteran have a chronic 
disease process of the low back and, 
if so, what is the diagnosis? 

Is at least as likely as not (i.e., 
is there a 50/50 chance) that any 
currently diagnosed low back 
disorder was caused and/or was 
aggravated by military service?

As to any arthritis of the 
lumbosacral spine, the examiner 
should also provide an opinion as to 
whether it is at least as likely as 
not that arthritis was manifest to a 
compensable degree within the first 
postservice year? 

As to the cervical spine disorder, the 
examiner should provide answers to the 
following questions:

Does the veteran have a chronic 
disease process of the cervical 
spine and, if so, what is the 
diagnosis? 

Is at least as likely as not that 
any currently diagnosed cervical 
spine disorder was caused and/or was 
aggravated by military service?

As to any arthritis of the cervical 
spine, the examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
arthritis was manifest to a 
compensable degree within the first 
postservice year? 

As to the right thumb, the examiner 
should provide an opinion as to the 
degree to which the service connected 
scar limits thumb motion taking into 
account pain on use, fatigability, and 
flare-ups.

4.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a cardiovascular 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
venous studies, must be accomplished and 
all clinical findings should be reported 
in detail.  Thereafter, in accordance 
with the latest AMIE worksheet for rating 
varicose veins the examiner is to provide 
a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of any right and left 
leg varicose veins.  

5.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a dermatological 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
photographs, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating 
scars of the head and face as well as 
scars not of the head and face the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
all scars.  In addition to any other 
information required by the AMIE 
worksheet, the examiner should provide 
exact measurements of the length and 
width of each scar. 

6.  The RO should review the medical 
examinations to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If any are deficient in 
any manner, the RO must implement 
corrective procedures at once.  

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.

8.  Thereafter, the RO must readdress the 
veteran's claims.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  As to the 
veteran's rating claims, the RO should 
also consider whether "staged" ratings 
are appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received and any 
evidence not received as well as 
addresses all applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


